Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Correction
	The following corrects an inconsistency in the previous Examiners Amendment. The previous amendment incorrectly included text referring to a solar cell. The remainder of the Office Action remains unchanged.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rudy Ng on March 2, 2022.
The application has been amended as follows: 
	In claim 62 “wherein
 the commercial power supply is configured to supply power to a second load and a first load that requires a higher need for power supply than the second load, 
each of the first load and the second load is neither a storage battery nor a charge and discharge station for an electrical-powered automobile,
 the interconnection control device supplies only the first load of the first load and the second load with power from at least one of the charge and discharge station, and the AC-DC power conversion device in a case where the electric power system is in an emergency situation, and

Has been added after the term - - parking space - -  in line 16

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Reineccius teaches interconnection system and method however does not teach the commercial power supply is configured to supply power to a second load and a first load that requires a higher need for power supply than the second load, each of the first load and the second load is not a storage battery, a charge and discharge station for an electric-powered automobile, or an inverter device for a solar cell in combination with an  interconnection control device supplies only the first load of the first load and the second load with power from at least one of the charge and discharge station, the inverter device and the AC-DC power conversion device in a case where the electric power system is in an emergency situation. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836


/MICHAEL R. FIN/Primary Examiner, Art Unit 2836